Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2, 5, 14, 19, 18 and 20-21 are canceled. 
Claims 1, 3-4, 6-13, 15, 17, 19 and 22-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the closest prior art reference Trubnikov et al. (RU-2411142-C2) discloses “method of wireless charging of electrical energy storage of a fixed or mobile power consumer includes the step of transmitting electrical energy from a power source to the electrical energy storage of the fixed or mobile power consumer using a controlled and frequency-adjustable electrical
current converter for conversion from a power source format to a high frequency AC current format. The method includes the step of including a transmitter and a receiver with magnetic resonance coupling and a current converter for conversion from the high frequency AC current format into a current format required for normal operation of the electrical energy storage being charged. Energy transmission is arranged between the transmitter and the receiver using an
electromagnetic field”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter 

With respect to independent claim 13, the closest prior art reference Trubnikov et al. (RU-2411142-C2) discloses “method of wireless charging of electrical energy storage of a fixed or mobile power consumer includes the step of transmitting electrical energy from a power source to the electrical energy storage of the fixed or mobile power consumer using a controlled and frequency-adjustable electrical
current converter for conversion from a power source format to a high frequency AC current format. The method includes the step of including a transmitter and a receiver with magnetic resonance coupling and a current converter for conversion from the high frequency AC current format into a current format required for normal operation of the electrical energy storage being charged. Energy transmission is arranged between the transmitter and the receiver using an 

With respect to independent claim 15, the closest prior art reference Trubnikov et al. (RU-2411142-C2) discloses “method of wireless charging of electrical energy storage of a fixed or mobile power consumer includes the step of transmitting electrical energy from a power source to the electrical energy storage of the fixed or mobile power consumer using a controlled and frequency-adjustable electrical


With respect to independent claim 17, the closest prior art reference Trubnikov et al. (RU-2411142-C2) discloses “method of wireless charging of electrical energy storage of a fixed or mobile power consumer includes the step of transmitting electrical energy from a power source to the electrical energy storage of the fixed or mobile power consumer using a controlled and frequency-adjustable electrical
current converter for conversion from a power source format to a high frequency AC current format. The method includes the step of including a transmitter and a receiver with magnetic resonance coupling and a current converter for conversion from the high frequency AC current format into a current format required for normal operation of the electrical energy storage being charged. Energy transmission is arranged between the transmitter and the receiver using an electromagnetic field”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a transformer, including: a first transformer coil configured to be electrically connected to an electrical load; a second transformer coil configured to inductively transmit a source signal to the first transformer coil, wherein a length of the second transformer coil is an even integer multiple fraction of a wavelength associated 

With respect to independent claim 19, the closest prior art reference Trubnikov et al. (RU-2411142-C2) discloses “method of wireless charging of electrical energy storage of a fixed or mobile power consumer includes the step of transmitting electrical energy from a power source to the electrical energy storage of the fixed or mobile power consumer using a controlled and frequency-adjustable electrical
current converter for conversion from a power source format to a high frequency AC current format. The method includes the step of including a transmitter and a receiver with magnetic resonance coupling and a current converter for conversion from the high frequency AC current format into a current format required for normal operation of the electrical energy storage being charged. Energy .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959.  The examiner can normally be reached on Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ESAYAS G YESHAW/Examiner, Art Unit 2836                                                                                                                                                                                                        
/ADI AMRANY/Primary Examiner, Art Unit 2836